                                                                                                       E-FILED
                                                                 Tuesday, 03 September, 2019 04:10:59 PM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

SHAWN PATTERSON,                                     )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )       Case No. 13-1121
                                                     )
MATT BAKER, RAUL MARTINEZ,                           )
and TODD FREDRICKSON,                                )
                                                     )
               Defendants.                           )


                            MEMORANDUM ORDER AND OPINION
       This matter is now before the Court on Plaintiff Shawn Patterson’s (“Plaintiff”) combined

Motion for Judgment as a Matter of Law and a New Trial (ECF No. 267). For the reasons set forth

below, the motions are DENIED and the jury verdict STANDS.

                      BACKGROUND AND PROCEDURAL HISTORY
       Plaintiff claimed that Baker, Fredrickson, and Martinez assaulted him by slamming his

head and continuously punching him on his back and sides on February 7, 2012, and that

Fredrickson assaulted him again on February 9, 2012. (ECF No. 11 at 13, 14). On May 13, 2019,

a two-day jury trial was held in this case regarding Plaintiff’s claims under 42 U.S.C. §1983 for

violations of the Eighth Amendment. At the time of trial, Plaintiff was an inmate in the custody of

the Illinois Department of Corrections housed at Pontiac Correctional Center. Defendants Matt

Baker (“Baker”) and Raul Martinez (“Martinez”) were correctional officers from Hill Correctional

Center, while Defendant Todd Fredrickson (“Fredrickson”) (collectively “Defendants”) was a

sergeant. During trial, Plaintiff also moved for Judgment as a Matter of Law prior to the case being

submitted to the jury, pursuant to Fed. R. Civ. P. 50(a), which the Court denied. On May 14, 2019,

the jury returned a verdict in favor of Defendants. (ECF No. 260).
                                    STANDARD OF REVIEW

         Federal Rule of Civil Procedure 50 provides judgment as a matter of law where “a

reasonable jury [lacks] a legally sufficient evidentiary basis to find for the [prevailing] party[.]”

FED. R. CIV. P. 50(a). In weighing a Rule 50 motion, “the question is simply whether the evidence

as a whole, when combined with all reasonable inferences permissibly drawn from that evidence,

is sufficient to allow a reasonable jury to find in favor of the plaintiff.” Hall v. Forest River, Inc.,

536 F.3d 615, 619 (7th Cir. 2008) (citing Hossack v. Floor Covering Assoc. of Joliet, Inc., 492

F.3d 853, 859 (7th Cir. 2007)). A jury’s determination may be overturned only if “no rational jury

could have found for plaintiff,” and there must also be more than “a mere scintilla of supporting

evidence.” Walker v. Bd. of Regents of Univ. of Wisconsin Sys., 410 F.3d 387, 393 (7th Cir. 2005)

(quoting Millbrook v. IBP, Inc., 280 F.3d 1169, 1173 (7th Cir. 2002)). The court must “not make

credibility determinations or reweigh the evidence,” and “must disregard all evidence favorable to

the moving party that the jury is not required to believe.” Tart v. Illinois Power Co., 366 F.3d 461,

472 (7th Cir. 2004).

         Under Federal Rule of Civil Procedure 59(a), “[a] court may only order a new trial if the

jury's ‘verdict is against the manifest weight of the evidence, ... or if for other reasons the trial was

not fair to the moving party.’” Marcus & Millichap Inv. Servs. v. Sekulovski, 639 F.3d 301, 313

(7th Cir. 2011). “In ruling on a motion for a new trial, the judge may consider the credibility of

witnesses, the weight of the evidence, and anything else which justice requires.” Bob Willow

Motors, Inc. v. Gen. Motors Corp., 872 F.2d 788, 798 (7th Cir. 1989) (internal citation omitted).

                                             ANALYSIS

    I.      Judgment as a Matter of Law

         Plaintiff contends that no reasonable juror would have believed Defendants’ “made-for-



                                                   2
trial” testimony, because their discovery responses indicated they did not recall the incident with

Plaintiff, and it was not until after Defendants’ counsel provided them with documents in

preparation for trial that they recalled the incident. (ECF No. 267 at 2). According to Plaintiff,

Defendants were served with interrogatories in 2014, where they all responded by stating they did

not recall the alleged events of February 7, 2012. (ECF No. 257; Pl.’s Ex. 5). In late 2017 and early

2018, Plaintiff served a second set of interrogatories upon Defendants where they similarly

responded that they did not recall having any physical contact with Plaintiff on February 7, 2012,

or February 9, 2012. Id; Pl.’s Exs. 1, 3. Defendants claim that counsel has a right to provide his

clients with records in preparation for trial and that these documents were used to refresh the

recollection of Defendants at trial.

       During trial, Defendants recalled what occurred and testified as much. (ECF No. 264 at 47

– 52). Specifically, Martinez testified to the following set of events. While performing a count in

Plaintiff’s wing on February 7, 2012, he saw Plaintiff’s cell door window covered with paper. Id.

at 48. Plaintiff was also naked at the time and acting animated. Id. at 48, 51. Martinez testified that

he gave Plaintiff three direct orders to remove the paper so he could complete his count, but

Plaintiff refused. Id. Thereafter, Martinez called Frederickson, his supervisor, to handle the

situation. Id. at 49. Frederickson allegedly also gave direct orders for Plaintiff to remove the paper

from the window, which he refused to do. Id. Baker was also present at this time and stood at the

cell door with Martinez. Id. at 51. Fredrickson restrained Plaintiff because Plaintiff refused to

remove the paper. Id. Defendants then took a sheet or blanket to cover Plaintiff and walked him

over to the segregation holding cell. Id. at 52.

       A review of the transcript from trial reveals that Defendants were shown documents to

refresh their memories. (ECF No. 264 at 46 – 47). For example, when Martinez was testifying, he



                                                   3
was shown a disciplinary report, and after reading it out loud, he recalled the incident. Id. at 47 –

49. When Plaintiff objected to the testimony as hearsay, the Court overruled it. Id. at 49 – 50.

       The Federal Rules of Evidence allow for a witness to use a writing in order to refresh his

memory for the purpose of testifying. FED. R. EVID. 612. As the record confirms, Defendants’

counsel properly used documents to refresh the recollection of Defendants at trial. Moreover, the

Joint Proposed Final Pretrial Order included all the documents that could be shown at trial. (ECF

No. 249). Defense counsel can provide witnesses with documents during trial preparation,

especially if it will help them recall an event when called to testify. See FED. R. EVID. 612. These

documents were also exchanged during discovery. (ECF No. 276 at 7). Accordingly, the Court

finds that documents were not improperly used to refresh Defendants’ recollection during trial,

and Defendants not providing similar responses to discovery requests had no bearing on the

testimony.

       Moreover, Plaintiff is not entitled to judgment as a matter of law as the record demonstrates

a sufficient evidentiary basis for a reasonable jury to have found for Defendants. Although Plaintiff

presented evidence that Defendants used excessive force though testimony and some of the

contents of the injury report drafted by Nurse Brenda Aldridge (“Aldridge”), it was up to the jury

to determine credibility to resolve contradictory evidence. In this matter, the jury construed

Defendants’ evidence to be more credible, and it is not the province of the Court to substitute its

view of the contested evidence for the jury’s where the jury’s findings were reasonable. “[T]he

jury is the body best equipped to judge the facts, weigh the evidence, determine credibility, and

use its common sense to arrive at a reasoned decision.” Massey v. Blue Cross-Blue Shield of

Illinois, 226 F.3d 922, 925 (7th Cir. 2000). “Overturning a jury verdict is not something [the courts]

do lightly.” Id. The Court finds that the evidence presented at trial, combined with all reasonable



                                                  4
inferences permissibly drawn therefrom, was sufficient to support the verdict. Accordingly,

Plaintiff’s Motion for Judgment as a Matter of Law is DENIED.

   II.      New Trial

            a. The Manifest Weight of the Evidence

         Plaintiff contends that the weight of the evidence was against the verdict in this case.

Plaintiff’s brief argument merely points back to his assertions that Defendants’ testimony was

implausible due to the “stark difference between Defendants’ interrogatory responses and in-court

testimony.” (ECF No. 267 at 10). Plaintiff also assumes that Defendants should have reported his

animated behavior, while naked, to a mental health professional. Plaintiff then concludes that

based on these reasons, Defendants’ testimony should not be believed. Defendants argue that their

trial testimony should not have surprised Plaintiff because their testimony was not inconsistent

with the information that had been provided in documents in response to Plaintiff’s discovery

requests.

         When deciding whether a rational jury could have rendered the contested verdict, the Court

views the evidence in the light most favorable to the non-moving party and does not make

judgments as to the credibility or weight of the evidence presented. King v. Harrington, 447 F.3d

531, 534 (7th Cir. 2006). The Court will sustain the jury’s verdict “where a ‘reasonable basis’

exists in the record to support the outcome.” Id. (quoting Kapelanski v. Johnson, 390 F.3d 525,

530 (7th Cir. 2004)). Conversely, “a new trial should be granted ‘only when the record shows that

the jury’s verdict resulted in a miscarriage of justice . . . or shocks [the] conscience.’” Davis v.

Wis. Dep’t of Corr., 445 F.3d 971, 979 (7th Cir.2006) (quoting Latino v. Kaizer, 58 F.3d 310, 314

(7th Cir. 1995)).




                                                 5
        Here, the jurors were presented with two portrayals of the incident and were entitled to

believe either side. Plaintiff testified at length about his version of what happened to him on

February 7, 2012, and February 9, 2012. (ECF No. 264 at 9 – 37). Plaintiff testified to the following

version of events. On February 7, 2012, while he was sitting in his cell writing a letter, Defendants

visited him. Id. at 18. According to Plaintiff, Fredrickson snatched him from his bed, threw him

on the floor, and slammed him against the floor a couple of times. Id. Plaintiff further testified that

Frederickson placed his knees on his neck and ordered Baker and Martinez to hit him on his back

and sides. Id. at 20 – 22. Defendants then allegedly stripped Patterson and handcuffed him. Id. at

22. Plaintiff further testified that on February 9, 2012, Fredrickson entered his cell early in the

morning before count and started beating him again, because Plaintiff was a “headache to his

staff.” Id. at 24 – 25.

        In contrast, Aldridge also testified as to the contents of her injury report after she examined

Plaintiff. Id. at 37 – 42. At trial, Aldridge read the report, which included a summary of Plaintiff’s

account of the events and noted a soft tissue injury that was treatable with Advil. (ECF No. 71-5).

See Lunsford v. Bennett, 17 F.3d 1574, 1582 (7th Cir. 1994) (degree of injury is relevant to

determining extremeness of force used; a “minor injury” supports a conclusion of “a de minimis

use of force not intended to cause pain or injury”). As noted above, Martinez’s account of the

events that transpired were different. Given this conflicting testimony, none of which “contradicts

indisputable physical facts or laws,” the jury had a reasonable basis to find that the Defendants had

not used excessive force. Mejia v. Cook Cty., Ill., 650 F.3d 631, 633 (7th Cir. 2011).

        After reviewing all of the evidence presented at trial, the Court finds that this is not a case

in which “no rational jury could have rendered the verdict.” Moore ex rel. Estate of Grady v.

Tuelja, 546 F.3d 423, 427 (7th Cir. 2008). As the Seventh Circuit has reiterated, “[o]nly when the



                                                  6
verdict is contrary to the manifest weight of the evidence should a motion for a new trial

challenging the jury’s assessment of the facts carry the day.” Mejia, 650 F.3d at 633. To the extent

there was any conflicting testimony regarding the facts, the Court defers to the jury’s

determination. Willis v. Lepine, 687 F.3d 826, 837 (7th Cir. 2012). Because the verdict was not

against the manifest weight of the evidence, the Court declines to grant Plaintiff a new trial on this

basis.

              b. Fairness of Plaintiff’s Trial

          A motion for a new trial may be granted if “the trial was not fair to the party moving.”

Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940). The right to a fair trial applies in

both civil and criminal cases. Illinois v. Allen, 397 U.S. 337 (1970); see also Lemons v. Skidmore,

985 F.2d 354, 357 (7th Cir. 1993). In civil cases involving prisoner-plaintiffs, the Court must

sustain this right to a fair trial, difficult though it may be. Lemons, 985 F.2d at 357 (generally

discussing prisoner plaintiffs’ appearance in court while shackled). Furthermore, “civil litigants

are entitled to a fair trial, not a perfect one, and … a new trial will not be ordered unless there was

an error that caused some prejudice to the substantial rights of the parties.” Id.

    i. References to Plaintiff’s Underlying Felony Conviction

         Plaintiff argues that Defendants made prejudicial references to his underlying felony

conviction during trial. Specifically, he argues, these references were made during the opening

statement when Defendants referred to Hill Correctional Center as a medium-security prison, (ECF

No. 264 at 3) and again during Plaintiff’s cross-examination when Defendants asked if he was

found guilty of a Class X felony and Plaintiff answered in the affirmative. Id. at 36. Plaintiff

contends that because the jury heard these references, the damage had been done, regardless of the

Court sustaining Plaintiff’s objections, and that he is entitled to a new trial as a result. Defendants



                                                   7
contend that Plaintiff has not provided any support in their argument that the jury was affected by

hearing Plaintiff was convicted of Class X felony, and that his assertion is nothing more than mere

speculation.

       When Plaintiff objected to the opening statement where Defendants mentioned a medium-

security prison, the Court conferred with the parties and ordered Defendants to no longer reference

that Plaintiff was housed at a medium-security prison throughout trial. Id. at 6-9. Then, when

Defendants asked Plaintiff if he was found guilty of a Class X felony, and Plaintiff responded in

the affirmative, the Court gave curative instructions to the jury to disregard the testimony. Id. at

37. It is not an abuse of discretion for the trial judge to issue a curative instruction after improper

testimony is adduced at trial, so long as the instruction adequately addresses that aspect of the

testimony which was improper or permitted an improper inference. United States v. Scott, 19 F.3d

1238, 1244 (7th Cir. 1994). The law presumes that a jury will follow the Court’s instruction.

Richardson v. Marsh, 481 U.S. 200, 208 (1987); see United States v. Henry, 2 F.3d 792, 796 (7th

Cir.1993).

       Likewise, references to Plaintiff’s underlying conviction under these circumstances does

not constitute prejudicial error. See United States v. Lomeli, 76 F.3d 146, 149 (7th Cir. 1996)

(finding no prejudice when court ordered government to instruct its witnesses not to mention

defendant’s prior conviction; however, witness was asked question indicating there was a prior

conviction and court instructed jury to disregard testimony); see also United States v. Dorn, 561

F.2d 1252, 1257 (7th Cir. 1977), rev'd on other grounds, United States v. Read, 658 F.2d 1225

(7th Cir. 1980). Before trial, the Court also ordered that “Defendants may only reference Plaintiff's

felony conviction without identifying the specific offense.” (ECF Minute Entry 5/8/2019).

Accordingly, the jury knew that Plaintiff was convicted of a felony. While the parties were aware



                                                  8
of what was prohibited from being referenced during trial, unfortunately, the Court cannot predict

an attorney’s live statements or questioning during direct and cross-examination. If a party chooses

to disregard a previous ruling regarding what is permissible or prohibited during trial, the Court

can offer instructions to the jury to disregard the action. We must presume that juries are capable

of sorting through the evidence and following a court’s instructions. Opper v. United States, 348

U.S. 84, 95 (1954); United States v. Hanson, 994 F.2d 403, 408 (7th Cir. 1993). The Court finds

that these references did not have a prejudicial effect on the jury due to the fact that the case was

related to whether unconstitutional excessive force was used against Plaintiff and not about what

kind of offender Plaintiff was. Considering the cumulative evidence presented at trial and no

witnesses that testified to Plaintiff’s version of events, the jury had a reasonable basis to find for

Defendants. Plaintiff is not entitled to a perfect trial, but rather a fair one. The Court finds the trial

was fair in this matter and therefore declines to grant Plaintiff a new trial on this basis.

  ii.   Evidence of a Lawsuit Filed Against Martinez

        Plaintiff argues the Court erred when it denied his request to impeach Martinez by

questioning him about similar allegations in an ongoing, separate lawsuit. During trial, Plaintiff

asked Martinez if he ever paraded an inmate down a gallery naked, which Martinez denied. (ECF

No. 264 at 83-84). Plaintiff sought to impeach Martinez by addressing an ongoing lawsuit where

Martinez had been accused of making another inmate walk down a gallery naked. Id. at 92-93;

Price v. Dorethy, No. 4:17-4301 (C.D. Ill. 2017) (ECF No. 1 at 7). However, the Court denied this

request stating concerns that under Federal Rule of Evidence 403, it would be prejudicial, because

the lawsuit merely included allegations where no findings have been made yet. (ECF No. 264 at

93). The Court also made the same determination in granting Defendants’ Motion in Limine No.

2 and ordered that no reference be made regarding other lawsuits involving any of the Defendants.



                                                    9
(ECF Minute Entry 5/8/2019). Defendants assert that such evidence was inadmissible under

Federal Rule of Evidence 608(b). The Court stands by its decision.

         Under Rule 608(b), “[s]pecific instances of the conduct of a witness” other than conviction

of a crime are not broadly admissible to attack a witness’ credibility (and may not be proved by

extrinsic evidence). FED. R. EVID. 608(b). Rather, such instances of misconduct may “in the

discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on cross-

examination of the witness ... concerning the witness' character for truthfulness or untruthfulness.”

Id.; United States v. Veras, 860 F. Supp. 471, 478 (N.D. Ill. 1994), aff'd, 51 F.3d 1365 (7th Cir.

1995). Even if Plaintiff could get around Rule 608(b), evidence may always be excluded under

Rule 403 “if its probative value is substantially outweighed by the danger of … unfair prejudice,

confusing the issues, [or] misleading the jury…” FED. R. EVID. 403; see also United States v.

Saunders, 166 F.3d 907, 1999 WL 44345, at *11 (7th Cir. 1999) (noting the probative value of

Rule 608(b) evidence “must still outweigh the danger of unfair prejudice, confusion of the issues,

or misleading the jury”); First Weber Group, Inc. v. Horsfall, 738 F.3d 767, 778 (7th Cir. 2013)

(“[t]he rule is permissive, not mandatory, leaving the court with great discretion.”). Given that the

ancillary lawsuit against Martinez was still ongoing, the probative value of introducing collateral

allegations at trial was substantially outweighed by the danger of unfair prejudice as well as

misleading confusing or misleading the jury. Accordingly, the Court denies Plaintiff’s motion on

this ground.

  iii.   Impermissible Expert Testimony

         Plaintiff argues that by Aldridge impermissibly testifying as to what injuries she would

have expected to see as a result of Plaintiff’s allegations, she crossed the line into expert testimony.

Plaintiff also contends that Defendants conceded that Aldridge would be testifying as an expert



                                                  10
when they stated she “would be considered an expert because she did evaluate him and is a medical

professional” after asking her to opine on the injuries. (ECF No. 263 at 3). Defendants counter by

stating Aldridge did not provide expert testimony and remained a fact witness throughout trial as

she only testified to facts specifically related to Plaintiff’s injuries and the treatment that she

personally provided.

       It is true that Aldridge was not disclosed as an expert witness, but rather a fact witness.

(ECF No. 253). Even though Defendants stated that Aldridge would be considered an expert for

a specific question, the Court finds any error in allowing that testimony was harmless. Alverio v.

Sam’s Warehouse Club, 253 F.3d 933, 942 (7th Cir. 2001) (“even if a judge's rulings are found to

be erroneous, they may be deemed harmless if the record indicates that the end result of the trial

would have remained unchanged.”).

       During trial, when Defendants asked Aldridge “and for an injury - for instance, this one, it

happened the day before, would you anticipate that there would be signs?,” the Court allowed

Aldridge to answer “with what the inmate complained of, there would have been

possibly…bruising, some redness.” (ECF No. 263 at 3-4). Allowing this testimony would not

have changed the jury’s verdict, because without it, the jury still knew that Plaintiff did not have

any visible bruising. According to Aldridge’s injury report, which was read out loud to the jury

and entered into evidence, it stated that her objective findings included:

       Left side of neck - self-reported pain with turning head to the right. Left side of
       back - no visible signs and symptoms. Inmate self-reports complaints of pain with
       turning or bending. Left side hurts worse than right. Complaints of pain at level 6.
       Wrists have small scrapes, inner and outer wrists. Left ankle self-reported painful
       with movement but no swelling or discoloration.

(ECF No. 264 at 39-40) (emphasis added). Clearly, by the report alone the jury knew that Plaintiff

had not appeared with any physical injuries. Therefore, the error, if any, of allowing Aldridge to



                                                 11
testify regarding Plaintiff’s injuries, and having Defendants refer to her as an expert in that

instance, was harmless because it did not have a substantial and injurious effect, or influence on

the determination of the jury. See Cerabio LLC v. Wright Med. Tech., Inc., 410 F.3d 981, 994 (7th

Cir. 2005). Accordingly, the Court declines to grant Plaintiff a new trial on this basis.

   iv. Court’s Heck Instruction

        Lastly, Plaintiff contends that the Court erred in composing and issuing its Heck instruction

to the jury that stated:

        It has previously been determined that Mr. Patterson covered up the window of cell
        number OR 18 with paper on February 7, 2012, and that Mr. Patterson refused to
        remove the paper after he was given 3 direct orders, so that count could be
        completed. Any statement to the contrary by Mr. Patterson must be ignored.

(ECF No. 266 at 17). Plaintiff argues that including this Heck instruction was highly prejudicial,

because the Court was impeaching Plaintiff by highlighting an inconsistency in his testimony.

Defendants claim that the Heck instruction was proper, because Plaintiff attempted to testify in

contravention to the findings of the Adjustment Committee with respect to his ticket for

“impairment of surveillance.”

        This issue was discussed at length during jury instruction deliberation before the Court.

(ECF No. 264 at 6-17). Plaintiff offers no novel support for his position that the Court has not

already ruled on. In order to succeed on his motion requesting a new trial because of an erroneous

jury instruction, Plaintiff “must establish both that the instruction[] failed to properly state the law

and that he was prejudiced by the error because the jury was likely to be misled or confused.

Rapold v. Baxter Int'l Inc., 718 F.3d 602, 609 (7th Cir. 2013), as amended on denial of reh'g and

reh’g en banc (June 3, 2013). Here, because the Court’s instruction properly stated the law, the

Court denies this basis for a new trial.




                                                  12
         During Plaintiff’s disciplinary hearing, he was charged with “impairment of surveillance,”

an offense consisting of “using curtains, cell coverings, or any other matter or object in a manner

that obstructs or otherwise impairs the line of vision into a committed person’s cell.” (ECF No.

267-1). At trial, Plaintiff testified that he took down the paper that was covering his cell door. (ECF

No. 264 at 17). However, the Adjustment Committee had found Plaintiff guilty because he had

admitted to having his window covered up and refused to remove the paper. (ECF No. 276-3).

Therefore, this Court was faced with a circumstance addressed in Heck v. Humphrey, 512 U.S. 477

(1994), which prohibits plaintiffs from pursuing civil claims where a judgment in their favor

“would necessarily imply the invalidity of [their] conviction[s].” Id. at 485-86. Heck holds that a

plaintiff in an action under 42 U.S.C. § 1983, may not pursue a claim for relief that implies the

invalidity of a criminal conviction, unless the conviction has been set aside by appeal, collateral

relief, or pardon. Id. at 487. Accordingly, the Court properly implemented a Heck instruction to

the jury. See Gilbert v. Cook, 512 F.3d 899, 902 (7th Cir. 2008). The Court’s instruction was

tailored to be consistent with the Adjustment Committee’s findings and was therefore proper. See

id. at 900-02. The Court’s echoing of the findings was an appropriate way to inform the jury on

the underlying facts of the incident. Therefore, Plaintiff’s motion for a new trial is denied on this

basis.

                                          CONCLUSION
         For the reasons stated above, Plaintiff’s combined Motion for Judgment as a Matter of

Law and a New Trial [267] is DENIED.

         ENTERED this 3rd day of September, 2019.

                                                              /s/ Michael M. Mihm
                                                                Michael M. Mihm
                                                           United States District Judge



                                                  13
